— In an action to recover money allegedly due under a separation agreement, the plaintiff wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Richmond County (Radin, J.H.O.), entered May 15, 1987, as, after a nonjury trial, granted the defendant husband judgment in the amount of $9,556 on his counterclaim to recover alimony paid to the plaintiff subsequent to her remarriage.
Ordered that the judgment is modified, on the law, by reducing the award to the defendant to $7,800; as so modified, the judgment is affirmed, without costs or disbursements.
We find that no reasonable view of the evidence supports the plaintiffs contention that payments directed by the payroll deduction order included any payment toward arrears so as to revive the defendant’s obligation to pay those arrears which were otherwise time barred by the six-year Statute of Limitations for causes of action arising from a breach of contract (see, CPLR 213 [2]; see also, Jacobs v Patterson, 112 AD2d 402). The payroll deduction order made no determination as to the amount of the arrears due and, indeed, directed that arrears be held in abeyance. Nor is there any indication in the record that either party elected to allocate any part of the support payment toward arrears (see, Galyn v Schwartz, *39877 AD2d 437, mod on other grounds 56 NY2d 969). Furthermore, the payments were not voluntary but rather were made under the compulsion of the payroll deduction order and, as the plaintiff concedes, the defendant was unwilling to make any support payments prior to the order. The payments were thus not made "by circumstances * * * from which a promise may be inferred to pay the remainder” and therefore did not revive any time-barred debts (Crow v Gleason, 141 NY 489, 493; Jacobs v Patterson, supra).
We also reject the plaintiffs contention that, in awarding the defendant a money judgment, the court violated the general rule that overpayments of alimony are not subject to restitution or recoupment (see, e.g., Haas v Haas, 271 App Div 107; Matter of Klein v Klein, 58 AD2d 811). That general rule cannot apply where the excess payments result from the remarriage of the recipient spouse. As a matter of law, alimony terminates upon remarriage of the recipient spouse (see, Domestic Relations Law § 248; Gandelman v Gandelman, 39 AD2d 727) and payment of alimony beyond the remarriage, absent an agreement to the contrary, violates public policy (see, Davis v Welber, 278 App Div 36, lv denied 278 App Div 823; Jacobs v Patterson, supra). No such agreement is present here. Accordingly, the defendant was entitled to recover what he paid the plaintiff in alimony for four years after the plaintiffs remarriage. However, we find that the $100 increase in payments directed by an order of the Family Court, Richmond County, dated July 19, 1973, was to be allocated equally between child support and alimony and, therefore, the defendant’s overpayment of support was $7,800 rather than $9,556.
We have considered the plaintiffs remaining contentions and find them to be without merit. Lawrence, J. P., Kunzeman and Harwood, JJ., concur.